 In the Matter of EPPINGER&RUSSELLCo.andFLORIDACITRUS & ALLIEDWORKERS UNION,LOCAL 4A, UCAPAWA, C. I. O.Case No. 10-R-10!8.-DecidedNovember11, 1943Mr. Philip S.May,of Jacksonville,Fla., for the Company.Miss Anne Matthews,of Jacksonville,Fla., for the Union.Mr. A. Sumner Lawrence,of counselto theBoard. 'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUponan amended petitionduly filed byFloridaCitrus & AlliedWorkers Union,Local 4A, UCAPAWA, C. I. 0., hereincalled theUnion,alleging that a question affecting commerce had arisen concern-ing the representation of employees of Eppinger&Russell Co.,Jack-sonville, Florida,herein called the Company,the National Labor Re-lations Board provided for an appropriate hearing upon due noticebeforeMortimer H. Freeman,Trial Examiner.Said hearing washeld at Jacksonville,Florida, on October 25, 1943.The Companyand the Union appeared,participated,and were afforded full oppor-tunity tobe heard,to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.'The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEppinger & Russell Co., a new York corporation with its principaloffice in New York City, is engaged in the business of treating lumber' In addition to the parties appearing at the hearing,notice of the hearing was served ,upon International Union of Operating Engineers,Local673,which organization failedto enter an appearance or to participate in the hearing.53 N. L. R. B., No. 100.557559015-44-vol. 53-37 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDand forest products with chemical preservatives. In the course of itsbusiness the Company operates plants in Long Island City, NewYork, Norfolk, Virginia, and Jacksonville, Florida, the last men-tioned plant being the one involved in this proceeding.During thepast 12 months, the Company purchased for use at its Jacksonvilleplant, raw materials, chemicals, and other ingredients, exceeding$2,000,000 in value, )of which more than 51 percent was obtained frompoints outside the State of Florida.During the same period, theCompany shipped approximately 50 percent of its finished products topoints outside the State of Florida.The Company ,admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDFlorida Citrus & Allied Workers Union, Local 4A, United CanneryAgricultural Packing & Allied Workers of America, is a labor organi-zation affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn.or about September 20,1943, the Union requested in writing thatthe Company recognize it as the exclusive bargaining representativeof the Company's employees at its Jacksonville plant.The Companydeclined to grant the request of the Union until certified by the Board.2A statement of a Field Examiner for the Board, introduced in evi-dence at the hearing, indicates that the-Union represents a substantialnumber of employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of:the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accordance with the agreement of the par-ties, that all production and maintenance employees of the Company,2 The Company's reluctance to grant the Union's request for recognition was due to thefact that the Company had for several years a contract with the International Union ofOperating Engineers, covering the employees in the Jacksonville plant.The Company didnot, however,contend that the contract,which apparently had been abandoned withoutenforcement by either side for a considerable period of time, was a bar to the presentproceeding.a The Field Examiner reported that the Union had submitted 118 designations,of which102, dated in September and October 1943 Including 25 undated,bore the apparently genuineoriginal signatures of persons whose names appear on the Company's pay roll of Septoinbei'30, 1943, containing 211 names within the claimed appropriate unit. EiPPINGEE & RUSSELL CO. .559employed at its Jacksonville, Florida,'plant, excluding foremen, cleri-cal workers, watchmen, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a, unit appropriate for, the purposes of collective bargainingwithin the Meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees, in the appropriate unit who were employed during the 'pay-roll period' immediately preceding the date of the Direction of-Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Eppinger & RussellCo., Jacksonville, Florida, an election by secret ballot shall be ,con-ducted as early, as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of, theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board and -subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employ-ees in the unit found appropriate in Section IV, above, who, wereemployed during the pay-roll period immediately -preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose who have since quit or been discharged for cause and have not -been rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Florida Citrus & AlliedWorkers Union, Local 4A, UCAPAWA, C. I. O. for the purposes ofcollective bargaining.,1,